DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 06/29/2022.
Status of the claims:
Claims 1 – 18 are pending in the application.
Claims 1 – 8 are amended.
Claims 9 – 18 are withdrawn
The objections to the drawings in the previous action dated 03/29/2022 have been withdrawn in light of the applicants newly submitted drawings filed 06/29/2022.

Claim Objections
The objections to claims 1 – 8 in the previous action dated 03/29/2022 have been withdrawn in light of the applicant’s amendments filed 06/29/2022. Specifically, the objection to claim 1 regarding the phrase “expendable frame” has been withdrawn, the objections to claim 5 regarding the inconsistent language in the phrases “the eyelets” and “the filter” have been withdrawn, and lastly, the objections to claims 2 – 8 regarding the typographical error in the preamble of each claim has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection under 35 U.S.C. 112(b) of claims 1 – 8 in the action dated 03/29/2022 have been withdrawn in light of the applicant’s amendments filed 06/29/2022. Specifically, the rejection of claim 1 regarding the lack of antecedent basis for the phrases “the tubular body” and “the tubular frame” has been withdrawn, the rejection of claim 4 regarding the lack of antecedent basis for the phrase “the junction of two struts” has been withdrawn, the rejection of claim 4 regarding the lack of clarity in the phrase “an eyelet” has been withdrawn, lastly the rejection of claims 2 – 8 regarding dependency on an indefinite claim has been withdrawn.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as anticipated by Eidenschink (US 20140257362 A1) has been withdrawn in light of applicant’s amendments made June 29, 2022; specifically Eidenschink does not teach wherein the bare metal leading cylindrical segment extends axially and distally beyond the filter membrane and wherein the bare metal cylindrical segment has struts with open sidewall windows.

Claims 1 – 4 and 7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pigott (WO 2016011267 A1). 
Regarding claim 1, Pigott discloses an embolic protection access system (embolic protection device 20) (paragraph [0021]), comprising: 
a self-expandable tubular frame (frame 22); As Pigott teaches the frame (22) is shaped as hollow cylinders, automatically expands, and is biased for expansion, wherein there are two opposite ends (paragraphs 0030, 0031, Figs. 2 – 7, and annotated Figure 4), Pigott encompasses a self-expanded tubular frame, wherein the frame has a proximal end and distal end as claimed.  
a filter membrane (screen portion 26) supported by the tubular frame (frame 22) (Examiner’s note: as disclosed in paragraph [0034] and shown in Figs. 3 – 7 the screen portion 26 is secured to the frame 22 and thus is supported by said frame); 
a bare metal leading cylindrical segment of the tubular frame (frame 22) extending axially and distally beyond the filter membrane (screen portion 36) (Examiner’s note: as disclosed in paragraph [0031] the frame 22 is made of stainless steel; furthermore Pigott does not disclose any sort of coating or cover on each individual stainless steel wire that makes up the frame 22 (all), thus the metal itself is bare; as shown in Figs. 2 – 7, annotated Fig 4, and disclosed in paragraphs [0034] and [0038] the screen 26 extends along the first diameter and not along the distal end [cylindrical leading segment] of the frame 22) and having bare metal struts with open sidewall windows between adjacent struts (Examiner’s note: as shown in Figs. 3 – 7 and the annotated Fig. 4 and discussed in paragraph [0031], the cylindrical segment is made up of individual metal wires formed into a cage like structure, which includes windows between adjacent wires); and 
a tubular control wire (inner tube 50) extending proximally from the tubular frame (frame 22) (Examiner’s note: as disclosed in paragraph [0028] the inner tube 50 may be a solid wire, thus for the purpose of examination, the examiner will read the inner tube 50 to be a solid wire as described; furthermore, the inner tube 50 extends proximally from the frame prior to the deployment of the frame 22 as shown in Fig. 4 and discussed in paragraph [0026]).  
It is noted that Figures 1 - 7 describe the same embodiment (paragraphs [0008 - 0014]).
Annotated Figure 4 of Pigott

    PNG
    media_image1.png
    548
    833
    media_image1.png
    Greyscale


Regarding claim 2, Pigott discloses wherein the proximal end resides on a plane that extends at a non-normal angle to a longitudinal axis of the tubular frame (frame 22) (Examiner’s note: looking at Fig. 3 and discussed in paragraph [0038], the device is oriented such that the screen portion covers the openings of the arterial vessels, which is done by curving / bending the curving the frame to the correct orientation, therefore the frame is meant conform to the curvature of the aortic arch such that the proximal end will extend at a non-normal angle with respect to the longitudinal axis of the frame).  


Regarding claims 3 and 4, Pigott discloses wherein the proximal end (see annotated Fig. 4) includes a plurality of eyelets (see annotated Fig.4); and wherein an eyelet of the plurality of eyelets (see annotated Fig. 4) is formed by an apex at a junction of two struts of a wire filament (Examiner’s note: as disclosed in paragraph [0031] and shown in the annotated Fig. 4, the frame is made up of wire struts, which form an apex at the proximal end).
Annotated Figure 4 of Pigott

    PNG
    media_image1.png
    548
    833
    media_image1.png
    Greyscale


Regarding claim 7, Pigott discloses further comprising a tubular delivery catheter (outer sheath 30) (paragraph [0025] and Figs. 1 – 7), and the tubular frame (frame 22) is carried in a reduced cross- sectional configuration (contracted position shown in Fig. 1 and 2 – paragraph [0024]) within the delivery catheter (outer catheter 30) (Examiner’s note: as disclosed in paragraph [0024] and shown in Fig. 2 the sheath 30 carries the frame in the compressed state).  

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (WO 2016011267 A1) as applied to claim 1 above, further in view of Eidenschink (US 20140257362 A1) (previously cited).
Regarding claims 5 – 6, Pigott discloses the device of claim 1 above.
However, Pigott is silent regarding [claim 5] wherein a suture extends through the plurality of eyelets and is configured to collapse the proximal end of the filter membrane upon proximal retraction, and [claim 6] wherein the control wire comprises a central lumen and the suture extend axially through the central lumen.
As to the above, Eidenschink teaches, in the same field of endeavor, an embolic protection access system (vessel protector 10, 400 is considered an embolic protection system because the vessel protectors filter out debris that travel through the vasculature – paragraph [0003]) comprising a self-expendable frame (frame– discussed in claim 9 and paragraph [0020]), a filter membrane supported by the tubular body (supporting filtering material on the frame – achieves a full cylindrical shape as seen by body 15) (discussed in claim 9 and paragraph [0020]; and shape seen in Fig 1), a tubular control wire (support sleeve 50) extending proximally from the tubular frame (frame – not shown) (Examiner’s note: the support sleeve 50 extends from the proximal end prior to the full release of the device – paragraph [0032]). Eidenschink further teaches wherein the proximal end includes a plurality of eyelets (see annotated Fig. 1) (Examiner’s note: the eyelets, referenced by the examiner, are the end most holes within the mesh filter body 15, which the pull wire 45 extends through and around as shown in Fig. 2), [claim 5] further comprising a suture (pull wire 45) extending through the eyelets (see annotated Fig. 1) (Examiner’s note: the pull wire 45 extending around the proximal end is shown in Fig. 2, and through the end most holes of the filter body 15 as discussed in paragraph [0025]) and configured to collapse the proximal end of the filter upon proximal retraction of the suture (pull wire 45) (Examiner’s note: the method of collapse of the proximal end via the pull wire 45 is discussed in paragraph [0036]), [claim 6] wherein the control wire (sleeve 50) comprises a central lumen (lumen of sleeve 50 – shown in Fig. 2), and the suture (pull wire 45) extends axially through the central lumen (lumen of sleeve 50) (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the retraction and compression mechanism of Pigott with the retraction and compression mechanisms of Eidenschink because both Pigott and Eidenschink teach methods of delivering a compressed embolic protection system into the aortic arch and the substitution of one known retraction mechanism for another known retraction mechanism to achieve the predictable results of deliberate retraction, compression, and expansion of an embolic protection device within the aortic arch would have been obvious to one of ordinary skill in the art.
Annotated Figure 1 of Eidenschink

    PNG
    media_image2.png
    539
    473
    media_image2.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pigott (WO 2016011267 A1).
Pigott teaches of claim 1 as discussed above.
Regarding claim 8, although Pigott does not expressly state the diameter of the delivery catheter (outer sheath 30), as Pigott does recite wherein the delivery catheter (outer sheath 30) can have any outer diameter, wall thickness, or length for a desired application it would have been obvious and well within the purview to one of ordinary skill in the art to adjust the outer diameter of the delivery catheter. Furthermore, as Pigott’s system is intended to be used as an embolic protection system (paragraph [0024]) used within the aortic arch (paragraph [0024] and Fig. 1 and 3) which is the same purpose of the claimed delivery catheter (paragraphs [0026] and [0027] in the instant specification) the teachings of the prior art are considered to encompass or at least make obvious the claimed diameter.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Response to Arguments
Applicant’s arguments with respect to claims 1 – 8 have been considered but are moot because the rejection has been withdrawn in view of applicant’s amendments; specifically Eidenschink does not teach wherein the bare metal leading cylindrical segment extends axially and distally beyond the filter membrane and wherein the bare metal cylindrical segment has struts with open sidewall windows.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/
Examiner, Art Unit 3771                                                                                                                                                                                             
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771